DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Response to Amendment
Claim 10 have been amended; and claims 1-20 are currently pending. 



                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Labonte et al. (USPN 9824921 B1, hereinafter “Labonte”) in view of Chan et al. (USPN 6333247 B1, hereinafter “Chan”) and Bourjote et al. (USPN 10388747 B1, hereinafter “Bourjote”).

In regards to claim 10, Labonte discloses (Figs. 9-13) a method for reducing parasitic capacitance, the method comprising:
forming high-k metal gates (HKMGs) (120) between spacers having an upper portion and a lower portion;
forming metal gate caps (132) over the HKMGs (120);
forming first contacts (138) to a source/drain of a transistor between the HKMGs (120);
forming dielectric caps (142) over the first contacts (138);
selectively removing (See, for example, Fig. 12A) the metal gate caps (132) to form second contacts (162) to the HKMGs (120); and
selectively removing (See, for example, Fig. 9C) the dielectric caps (142) to form third contacts (160, see for example, Fig. 13B) on top of the first contacts (138).

Labonte fails to explicitly teach that the lower portion of the spacers, on opposed end of a first contact of the first contacts, directly contacting a topmost surface of the source/drain.

Chan while disclosing MOSFET device teaches (See, for example, Fig. 9A) that the lower portion of the spacers (154/158), on opposed end of a first contact (166) of the first contacts, directly contacting a topmost surface of the source/drain (156/162).


Labonte as modified above further fails to explicitly teach that the third contacts directly contacting an entirety of an upper surface of the first contacts. 
 
Bourjote while disclosing a transistor device teaches (See, for example, Fig. 16) the third contacts (CA, 132) directly contacting an entirety of an upper surface of the first contacts (120). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Labonte by Bourjote because this would help increase the contact reliability as the contact surface increases and also enhances electrical performance of the device. 

 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Labonte in view of Chan and Bourjote as applied to claim 10 above, and further in view of Cheng. 

In regards to claim 11, Labonte discloses all limitations of claim 10 above except that removing the upper portion of the spacers to form openings.

(see, for example, Fig. 15A) to form openings (240).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate air-gaps between the gate and contacts because this would help reduce gate-to-contact parasitic capacitance. 

In regards to claim 12, Labonte as modified above discloses (Figs. 1A/2A and 15A, Cheng) depositing a dielectric in the openings (220) to form air-gap (240) spacers with gate contact over active device region.

In regards to claim 13, Labonte as modified above discloses (Figs. 1A/2A) the lower portion (233) of the spacers is a low-k dielectric.

In regards to claim 14, Labonte as modified above discloses (Figs. 4A, Cheng) the upper portion of the spacers (401) is an insulating layer. 

However, Labonte as modified above fails to explicitly teach that the upper portion of the spacers is a sacrificial amorphous silicon (a-Si).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the upper portion of the spacers being amorphous silicon, since it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 125 USPQ 416.

In regards to claim 15, Labonte as modified above discloses (Figs. 1A/2A, Cheng) the low-k dielectric portion (233) defines a first length and the a-Si sacrificial upper portion (401) defines a second length, where the second length is greater than the first length.

In regards to claim 16, Labonte discloses (See, for example, Fig. 13A/13B) the metal gate caps (132) have a first thickness and the dielectric caps (142) have a second thickness, the first and second thickness being different from each other.

In regards to claim 17, Labonte as modified above discloses (See, for example, Figs. 1A/2A, Cheng) the air-gaps (240) extend parallel to a portion of the HKMGs (210).

In regards to claim 18, Labonte as modified above discloses (See, for example, Figs. 1A/2A, Cheng) the air-gaps (240) extend parallel to a portion of the metal gate caps (211) and the dielectric caps (120).
In regards to claim 19, Labonte as modified above discloses (See, Figs. 13A/13B, Labonte) the upper portion of the spacers (134) enables physical isolation between the second (162) and third contacts (160).

(220) wraps  around the metal gate caps (211) and the dielectric caps (120).


                                           Allowable Subject Matter
Claims 1-9 are allowed over the prior art on record. .

                                                Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893